Citation Nr: 0806811	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include consideration as secondary to service-connected 
disability.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1979 to August 
1982, and from January to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2004 and later by 
the Department of Veterans Affairs (VA) San Juan Regional 
Office (RO).   

FINDING OF FACT

The veteran's current erectile dysfunction was not present 
until several years after service, and is not shown to have 
been caused or aggravated by a service-connected disorder 
such as his lumbar radiculopathy.  


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309, 3.310, 3.317 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2004 and July 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty to 
assist letter was provided prior to the adjudication of the 
claim.  The second letter included information regarding 
establishing a secondary service connection claim.  In 
addition, the letters adequately informed the veteran that he 
should submit any additional 
evidence that he had in his possession.  The claim was 
readjudicated after the second letter.  A letter dated in 
March 2006 included information regarding the possible 
disability rating and an effective date for the award of 
benefits if service connection is granted.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records and post service 
treatment records have been obtained.  He has declined a 
hearing.  He has been afforded VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic cardiovascular 
disease or an organic disease of the nervous system is 
manifest within a year after service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

There is no credible evidence that erectile dysfunction was 
present during service or that it was manifest within the 
first year after service.  A general medical examination 
conducted by the VA in June 1992 does not contain any 
complaints, findings or diagnosis of erectile dysfunction.  
It was noted that on examination the genitourinary system was 
normal.  The report of a neurological examination conducted 
by the VA in February 1994 is likewise negative for 
references to erectile dysfunction.  

The earliest post service medical treatment records 
pertaining to erectile dysfunction are from several years 
after service in 1994.  A VA treatment record dated in 
October 1994 includes a history which indicated that the 
sexual difficulties occurred after the veteran came home from 
the Persian Gulf.  However, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

No medical opinion has been presented to indicate that the 
erectile dysfunction may be related to service.  The Board 
also notes that as a diagnosed disorder, erectile dysfunction 
may not be presumed to have been incurred during service in 
Southwest Asia.  See 38 C.F.R. § 3.317.  Thus, based on the 
foregoing evidnce, the Board finds that erectile dysfunction 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service. 

The veteran's alternative contention is the he has developed 
erectile dysfunction secondary to a service-connected 
disability.  Service connection has been previously 
established for lumbar paravertebral myositis secondary to 
strain with irritability of nerve root L4-L5, by EMG, rated 
as 20 percent disabling; lumbar radiculopathy, right lower 
extremity, rated as 20 percent disabling; residuals of 
fracture of the right scaphoid bone, left wrist, rated as 10 
percent disabling; left carpal tunnel syndrome associated 
with residual of fracture of right scaphoid bone left wrist, 
rated as 10 percent disabling; lumbar radiculopathy, left 
lower extremity, rated as 10 percent disabling; and acid 
reflux, rated as 10 percent disabling.    

To the extent that the veteran has expressed his own opinion 
that his service-connected disabilities had caused or 
aggravated his erectile dysfunction, the Board notes that the 
veteran is not competent, as a lay person, to make such a 
medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  No medical opinion has been presented to 
indicated that there may be an association between the 
service-connected disabilities and the erectile dysfunction 
for which service connection is being sought.  Thus, there is 
no competent basis to conclude that the erectile dysfunction 
is etiologically related to or was aggravated by the 
veteran's service-connected disabilities such as the 
radiculopathy.  Therefore, the Board concludes that erectile 
dysfunction was not proximately due to or the result of a 
service-connected disability.  


ORDER

Service connection for erectile dysfunction, to include 
consideration as secondary to service-connected disability, 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


